Citation Nr: 0008864	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  93-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
the cause of the veteran's death has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service in the United States Air Force from 
January 1952 to May 1973.  He died August 10, 1987; the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  All actions requested in 
the Board's January 1997 remand have been accomplished, to 
the extent possible; thus, the Board will proceed to 
adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In a decision dated in December 1990, the Board denied 
service connection for the cause of the veteran's death 
claimed as due to radon exposure; the appellant did not 
appeal.

2.  The evidence submitted subsequent to the Board's December 
1990 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is plausible evidence of a nexus between the cause 
of the veteran's death and radon exposure in service.

4.  The preponderance of the competent and probative evidence 
of record shows that the veteran's fatal lung cancer was 
related to tobacco use, not to radon exposure.

5.  There is no competent evidence of record showing that the 
veteran developed nicotine dependence as a result of service, 
or that in-service cigarette smoking caused the lung cancer 
that resulted in his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death, claimed as due to radon 
exposure, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death, based on tobacco use, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  No service-connected disability caused or contributed 
materially and substantially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service medical record dated in December 1967 reflects 
treatment for bronchopneumonia.  The report of medical 
examination at service retirement, dated in April 1973, shows 
that the veteran's lungs and chest were clinically evaluated 
as normal.  In the "Notes and Significant or Interval 
History" section was noted an occasional pain in the chest, 
attributed to nervous tension and "gas" and presently 
asymptomatic.  Also noted were chronic colds and a chronic 
cough, referred to as a mild sinus condition and aggravated 
by climate changes, without complications or sequelae.  

During his lifetime the veteran was service-connected for a 
medial collateral ligament strain of the left knee, evaluated 
as 10 percent disabling; removal of a growth on the lower 
lip, evaluated as noncompensable; and residuals of a left 
foot fracture, evaluated as noncompensable.  He had no other 
adjudicated service-connected disabilities.

The veteran died August 10, 1987, of respiratory arrest 
secondary to lung cancer.  No contributory or underlying 
causes of death are identified on the death certificate and 
no autopsy was performed.  The appellant applied for VA death 
benefits in September 1987, which the RO denied in January 
1988; she appealed.  

In a statement received in January 1989, the appellant argued 
that the veteran's lung cancer was "directly connected to 
and aggravated by" his service, specifically exposure to 
radon gas.  She cited treatises relevant to radon exposure 
impact and the rareness of lung cancer before the age of 40.  
She cited residences during service where she and her husband 
were exposed to amounts, which, "according to the EPA is 10 
times the average outdoor level or the equivalent of 200 
chest x-rays per year."  She cited the EPA and other experts 
as linking radon exposure to lung cancer deaths.  She stated 
that the station in Turkey had been closed and not tested but 
that another station in Turkey measured greater than the 4 
picocuries limit cited by the EPA.  She cited Dr. J. 
Fabrikent as stating that "spending 12 hours a day in a 
house with excess Radon boosts a person's cancer risk by 50 
percent."  

In November 1989 the RO received articles and excerpted 
medical texts pertinent to the incidence and mortality of 
lung cancer in radon exposed individuals.  

Also in November 1989, the RO received records of treatment 
of the veteran from Wilford Hall.  At the time of evaluation 
in December 1982 for a duodenal ulcer, the veteran was noted 
to smoke 1 1/2 packs of cigarettes per day.  In October 1986, 
the veteran was admitted for evaluation of a possible 
malignancy.  At that time the veteran was noted to have a 
"6-7 (sic) pack/year history of smoking."  The final 
diagnosis was poorly differentiated large cell carcinoma of 
the lung, with extrapulmonary metastasis.  A narrative 
summary sheet, containing similar physical and laboratory 
findings notes a past history significant for a "60-70 pack 
year history of smoking."  A handwritten clinical record 
shows a 70 pack per year smoking history and that the veteran 
claimed a few years' of asbestos exposure in the Air Force.  
A medical history report includes a two pack-per-day smoking 
history for 35 years.  Available records document treatment, 
to include with radiation.  

Wilford Hall records include a physician's statement dated in 
January 1987; the diagnosis was large cell cancer of the lung 
with brain metastasis from which the veteran was not expected 
to recover "in any significant capacity."  In January 1987, 
the veteran was treated on an emergent basis for dehydration.  
A "Medical Disability Retirement" statement dated in 
February 1987 notes the veteran's 70-80 pack per year smoking 
history.  

In a narrative summary of the veteran's terminal 
hospitalization, it was noted that the veteran was in good 
health until October 1986, at which time he was evaluated for 
a nonproductive cough and weight loss.  The summary notes 
discovery of large cell carcinoma, with radiation treatment.  
His medical history included note of smoking three packs of 
cigarettes per day with a 70-pack per year history.  The 
veteran was admitted August 6, 1987 for signs of progression, 
with shortness of breath and hypoxia.  He died August 10, 
1987.  Associated clinical records include note of a 120 
pack-per-year smoking history and a three pack-per-day habit 
for 40 years.  

In a decision dated in December 1990, the Board denied 
service connection for the cause of the veteran's death.

In January 1991, the appellant submitted a statement 
pertinent to radon gas and its dangers, particularly lung 
cancer, citing various articles, and also provided a 
residence history pertinent to herself and the veteran.  In a 
letter to the Vice President she argued that the veteran had 
been subject to moderate-to-high doses of radon gas at the 
various bases he lived at while in the military and that 
radon gas exposure was a contributory factor in his death.  

Radon assessment database information for specified 
structures at Wright-Patterson Air Force Base shows that the 
veteran lived and worked in the approximate area of the test 
monitors but that there was no monitor for his actual home; 
the neighboring home showed a radon level of 3.8 picocuries.  

In November 1992, a newspaper article pertinent to the levels 
of radon gas in base housing was associated with the claims 
file.  That article sets out that radon is the second leading 
cause of lung cancer next to smoking and that "[s]mokers 
have a 10-times greater risk of developing lung cancer from 
radon exposure than non-smokers."  The article also sets out 
that "[l]ong-term exposures at low levels can be as 
potentially harmful as short-term exposures at high 
levels...."  The article further identified facilities with 
radon levels in excess of the four picocurie Environmental 
Protection Agency standard, to include Wright Patterson in 
Ohio.

In November 1992 the appellant submitted a letter dated in 
September 1992, from Major D. Jordan, USAF, who advised the 
appellant of the results of radon assessment database 
research for specified structures at Wright-Patterson Air 
Force Base.  There was no data for one of the veteran's 
residences, but a neighboring residence was stated to have 
had a level of 3.8 picocuries, stated to be just above the 95 
percent statistical cut off for mitigation.  The maximum 
result in that community area was 12 picocuries.  Another of 
the veteran's residences was stated to have a result of 
picocuries, and the hospital where he worked had a maximum 
reading of .4 picocuries.  That letter was originally 
received in 

In January 1995, the appellant testified at a hearing at the 
RO, and indicated that such was accepted in lieu of a hearing 
before the Board.  The representative argued that the veteran 
died from a combination of radon gas exposure and smoking.  
The appellant reported that she had known her husband in high 
school and that he smoked at that time maybe a pack a day or 
less.  She reported that over the years his smoking 
increased.  She stated that the veteran quit smoking for a 
six-month period in 1961/1962, but started smoking again.  
The appellant mentioned the different bases the appellant 
worked at.  The appellant then discussed the etiology of the 
veteran's fatal cancer, and noted that Dr. Petty stated radon 
could have contributed to such cancer, but that another 
doctor would not give an opinion.  The representative cited 
information as to smoking increasing the body's 
susceptibility to other conditions.  The appellant argued 
that a house in the cul-de-sac where they lived had high 
radon levels per the Air Force.  The representative also 
referred to DVB Circular 21-91-12, (July 1, 1991) as it 
relates to environmental hazards, see Veterans Benefits 
Administration (VBA) Circular 21-91-12 (Rev.) 
August 21, 1992, ENVIRONMENTAL AGENT REVIEW, and the general 
counsel's opinion relating to cigarette smoking, see 
VAOPGCPREC 19-97 (May 13, 1997).  

In August 1996, the RO received duplicate copies of medical 
records from the veteran's employer, showing treatment at the 
Wilford Hall Medical Center for lung carcinoma with 
metastasis to the brain.  

In March 1997, the RO received copies of three letters, as 
follows.  In a letter dated in June 1988, A. Petty, M.D., 
advised the appellant that "I do not think I can make a very 
strong case that his tumor was related to Radon gas exposure.  
The type of cancer that he had, an adenocarcinoma of the 
lung, can be found in people who do not smoke.  However, it 
is very significantly increased in people who have [a] strong 
smoking history.  Since [the veteran] had a history of heavy 
cigarette use throughout most of his life, I would have to 
state that that is the most likely source for his lung 
cancer.  I cannot deny that exposure to Radon gas may have 
had some role in the development of this problem.  However, 
all the information currently available would suggest that 
the cigarette use was a much more likely causative factor."  
Dr. Petty concluded by stating, "I believe that there is not 
enough sufficient information to make a strong case for 
arguing that your husband's lung cancer was caused by 
exposure to Radon gas."

In March 1997 the appellant submitted a letter dated in 
October 1991, from W. Ellett, Ph.D., of the National Research 
Council's Board on Radiation Effects Research, who advised 
the appellant that it was "true that radon exposures can 
cause an increase in lung cancer mortality particularly among 
persons who smoke.  However it is not possible to date when a 
particular cancer was initiated."

In March 1997, the RO received three newspaper articles 
pertinent to deaths caused by radon exposure.  One article 
cites a study by the National Research Council that "the 
danger of indoor exposure to radioactive radon gas is much 
higher than previously believed and is especially hazardous 
for smokers" and that "...among every 1 million people 
exposed to a relatively low dose of radon in a lifetime, 
there will be an average of 350 lung cancer deaths above 
those that will normally occur."  The other articles include 
similar information.  One cites homes with the highest radon 
levels in "eastern Pennsylvania; Fargo, N.D.; the Spokane 
River Valley of eastern Washington and northern Idaho; and 
portions of Florida, Maryland, Colorado, Montana, Idaho, 
Maine and Tennessee."

The appellant contends that the veteran was exposed to radon 
gas at Kelly Air Force Base in San Antonio, Texas; Bolling 
Air Force Base in Washington, D.C.; Wright Patterson Air 
Force Base in Ohio; Lackland Air Force Base in Texas; 
Goodfellow Air Force Base in Texas; Tuslog Det. 46, 
Karamursel Air Station, in Turkey; Sheppard Air Force Base in 
Texas; Clovis Air Force Base in New Mexico; and McGuire Air 
Force Base in New Jersey.  She submitted Air Force records 
pertinent to the veteran's service residences.

In May 1999, the RO referred the case to a VA pysician to 
address the following questions: Whether the veteran's lung 
cancer as likely as not was related to smoking in service and 
whether the veteran acquired nocotine dependecne during or 
prior to service.  The physcian reviewed the veteran's claims 
file, including his service medical records, post-service 
medical evidence and argument and testimony presented by the 
appellant.  The VA physician's opinion was that the veteran's 
heavy use of tobacco was most likely the cause of his lung 
cancer and that the veteran began smoking regularly before he 
entered military service.

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such lung cancer, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.310, 3.312 (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).




Tobacco

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to 38 C.F.R. § 3.310(a) (1999) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 further 
notes that secondary service connection could occur only if a 
veteran's nicotine dependence which arose in service and 
resulting tobacco use were the proximate cause of the 
disability or death which is the basis of the claim, and that 
proximate cause is adjudicatively one of fact.  

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

Also, a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Analysis

The appellant did not appeal the Board decision dated in 
December 1990, which denied entitlement to service connection 
for the cause of the veteran's death, as claimed secondary to 
radon exposure.  Thus, it became final.  
38 U.S.C.A. § 7104(b).  Thereafter, a request for 
reconsideration of that decision was denied.  Subsequent to 
the Board's December 1990 decision, the statements and 
evidence submitted by the appellant raised the question of 
tobacco use as the etiology of the veteran's fatal lung 
cancer.  That issue was initially addressed by the RO 
thereafter and is now before the Board for the first time.

Tobacco

The threshold question to be answered with respect to the 
appellant's tobacco claim, is whether she has presented 
evidence of a well-grounded claim.  The appellant has 
testified that the veteran began smoking prior to service, 
and that other than a brief period of time in 1961 or 1962, 
he continued to smoke thereafter.  Medical notations in the 
file are consistent with such, noting a smoking history 
spanning multiple decades and beginning prior to service.  
There is no competent evidence showing that the veteran began 
smoking in service, or that he developed a nicotine 
dependence in service.  In fact, the existing record is 
negative for any diagnosis of nicotine dependence.  Moreover, 
there is no competent medical evidence showing that tobacco 
use during service as opposed to the veteran's pre-service or 
post-service tobacco used caused his fatal lung cancer.  See 
VAOPGCPREC 19-97.  Thus, although the record contains 
competent medical opinions relating cigarette smoking to the 
veteran's development of lung cancer, there is no competent 
medical evidence in turn linking the tobacco use that likely 
caused lung cancer to service.  See 38 C.F.R. § 3.303(d).  
Thus, a claim of entitlement to service connection for the 
lung cancer that caused the veteran's death on that basis is 
not well grounded.  See 38 C.F.R. § 3.312; Caluza, supra.

The record does not reflect that the appellant possesses a 
recognized degree of medical knowledge that would render her 
own opinions on medical diagnoses or causation competent.  
Thus, such are not sufficient to establish a plausible claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) 
even where the claim appears to be not well-grounded where a 
claimant has identified the existence of evidence that could 
plausibly well-ground the claim.  See generally, Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the appellant has not identified any medical 
evidence that has not been submitted or obtained, which will 
support a well-grounded claim.  Although the RO referred the 
case to a physican or an opinion regarding the tobacco/lung 
cancer matter abnd the phsyician did not address one of the 
questions posed by the RO, in the absence of a well grounded 
claim there was no basis for VA obtaining a opinion and there 
is no need to obtain clarification of the opinion obtained.  

Radon

In its final December 1990 decision, the Board denied service 
connection based on the lack of evidence showing that any 
service-connected disability caused or contributed to the 
veteran's death, to include finding that the veteran's lung 
cancer was not caused by radon exposure or other incident of 
service.  Subsequent to its December 1990 decision, 
additional information pertinent to the veteran's exposure to 
radon at various military housing sites has been associated 
with the file.  Also, the appellant has submitted numerous 
articles pertinent to the increased incidence of lung cancer 
in radon exposed smokers, and the radon levels at various Air 
Force bases.  Also submitted are medical statements pertinent 
to the etiology of the veteran's fatal lung cancer.  Such 
evidence is new, and it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's lung cancer.  See Hodge v. West, 155 F.3d at 1363.  
Accordingly, the appellant's claim is reopened.  38 C.F.R. 
§ 3.156(a).

The Board must next determine if the appellant's claim is 
well grounded.  In that regard, the record contains a medical 
statement, which is presumed credible for the purposes of 
determining well groundedness, indicating that the veteran's 
reported exposure to radon could have "had some role" in 
the development of lung cancer.  Also there are articles and 
scientific citations regarding the increased incidence of 
lung cancer in radon-exposed smokers.  The Court has 
indicated that medical treatises and articles can be used to 
well-ground a claim where, as in this case, they are combined 
with an opinion of an medical professional.  Wallin v. West, 
11 Vet. App. 509 (1998); cf. Sacks v. West, 11 Vet. App. 314 
(1998).

The Board is satisfied that all relevant and available facts 
have been properly developed in this case with respect to the 
appellant's claim, as based on radon exposure.  Service 
records, and post-service medical evidence has been 
associated with the file, and the appellant has testified at 
a personal hearing.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Board finds all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

At the outset, it is noted that there is no allegation or 
competent evidence relating the veteran's service-connected 
medial collateral ligament strain of the left knee, residuals 
of removal of a growth on the lower lip, or residuals of a 
left foot fracture to his death.  38 C.F.R. § 3.312.  
Additionally, neither the veteran's service records nor 
competent medical evidence from the initial post-service year 
shows lung cancer warranting service connection on a direct 
or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has carefully considered the appellant's argument 
relevant to radon exposure as a cause or contributory factor 
in the veteran's death from lung cancer.  She has submitted 
evidence pertinent to radon levels at base housing where she 
and the veteran resided.  That evidence documents radon gas 
in the veteran's immediate neighborhood, even if not in the 
veteran's home.  The Board also recognizes the various 
articles and excerpts speaking to the potential impact of 
radon exposure, to include causing lung cancer, or increasing 
the chances of developing lung cancer in smokers.  As to the 
appellant's referral to DVB Circular 21-91-12, (July 1, 
1991), the Board notes that such does not specify radon gas 
exposure, create any presumption to entitlement based on such 
or otherwise provide parameters for evaluating claims based 
on radon exposure.  Nor are there other VA regulations 
pertinent to radon exposure for application in this case.  
Moreover, consideration of the above in conjunction with the 
competent medical evidence of record demonstrates that the 
preponderance of the evidence is against a relationship 
between radon gas and the veteran's fatal lung cancer in this 
particular case, as discussed below.

Dr. Ellett, from the Board on Radiation Effects Research, 
although admitting that "radon exposure can cause an 
increase in lung cancer mortality particularly among persons 
who smoke" also indicated that it was "not possible to date 
when a particular cancer was initiated."  Dr. Petty was 
unable to "make a very strong case that [the veteran's] 
tumor was related to Radon gas exposure" and found that the 
veteran's lung cancer was a type "significantly increased in 
people who have [a] strong smoking history."  Despite 
considering the impact of the veteran's reported radon gas 
exposure, Dr. Petty concluded that the veteran's heavy 
cigarette use was "the most likely source for his lung 
cancer."  While Dr. Petty acknowledged he could not deny 
that exposure to radon gas "may have had some role," he 
concluded that "all the information currently available 
would suggest that the cigarette use was a much more likely 
causative factor."  

The Court has held that where a physician is unable to offer 
a definite causal relationship, that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence.  Perman v. Brown, 5 Vet. App. 237, 
241 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
The Court has also noted that the weight of a medical opinion 
is diminished where that opinion is ambivalent or 
speculative.  See Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  In this case, the above physicians 
were not able, or not willing, to link radon gas exposure to 
the veteran's development of lung cancer.  Moreover, the May 
1999 VA physician reviewed the veteran's entire claims file 
and opined that the veteran's heavy use of tobacco was most 
likely the cause of his lung cancer.  Neither the appellant's 
lay testimony, nor the general articles and excerpts she has 
submitted are of sufficient probative value to outweigh the 
medical conclusions drawn from the above physicians who had 
access to the veteran's specific history.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The preponderance of competent and probative evidence of 
record shows that the veteran's fatal lung cancer was most 
likely caused by cigarette smoking unrelated to service and 
does not link such in whole or in part to radon gas exposure.  
Thus, service connection for the cause of the veteran's death 
is denied.  38 C.F.R. § 3.312.


ORDER

New and material evidence sufficient to warrant reopening the 
claim of entitlement to service connection for the cause of 
the veteran's death, as claimed due to radon exposure, having 
been received, the claim is reopened.

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 